DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-18 in the reply filed on 13 December 2021 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "108" and "150" have both been used to designate a side/fastening plate.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 7-8 recite “the central panel having a reduced area” but Lines 2-3 already recited “a section having a reduced area”. It is unclear if “a reduced area” is the same or different.
Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The side plates and fastening plates appear to be the same element.
Claim 7 recites the limitation "the nut".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent # 7,712,282 to Robertson.
Regarding claim 1, Robertson teaches in Figures 1 and 5, a shearwall (1) [brace assembly (Column 2, Line 58)] for use in constructions (Column 2, Lines 25-27), the shearwall (1) comprising: a central panel (2) (Column 2, Lines 58-59) comprising first and second surfaces [front and back faces (Column 3, Line 5)] and a section area (54, Fig 3) [rout (Column 3, Line 7)] between the first and second surfaces; a plurality of side plates (28) (Column 3, Line 27) configured to be connected to the central panel (2) at lower corners of the first and second surfaces, the side plates (28) further configured to be coupled to a support 
Regarding claim 2, Robertson teaches the central panel is formed from natural wood or engineered wood (Column 2, Lines 32-35).
Regarding claim 3, Robertson teaches the side plates are formed of steel (Column 4, Lines 4-6).
Regarding claim 4, Robertson teaches in Figure 1, the side plates further comprise fastening plates (4) for fastening the side plates to the central panel (2) (Column 3, Lines 65-67).
Regarding claim 5, Robertson teaches in Figure 5, the restraint plate(s) (32 and 36) are structurally bonded to the fastening plate (4).

Regarding claim 13, Robertson teaches in Figures 1 and 5, a shearwall (1) [brace assembly (Column 2, Line 58)] for use in constructions (Column 2, Lines 25-27), the shearwall (1) comprising: a central panel (2) (Column 2, Lines 58-59) comprising first and second surfaces [front and back faces (Column 3, Line 5)] and a section (54, Fig 3) [rout (Column 3, Line 7)] having a reduced thickness between the first and second surfaces; a plurality of side plates (28) (Column 3, Line 27) comprising: fastening plates (4) for fastening the side plates to the central panel (2) (Column 3, Lines 65-67), and restraint plates (32 and 36) [top plate (Column 3, Line 31) and bottom plate (Column 3, Line 31)] on the fastening plates (4), the restraint plates (32 and 36) of the first and second side plates (28) fitting within the section of the central panel (2) having the reduced area; wherein the section (54) in the central panel (2) of reduced area provides a predictable location of yielding of the shearwall (1) [due to its reduced thickness]. Note: “after initial yielding” is directed towards a method by which shearwalls are used but this set of claims is for the shearwall itself. Because this is a product claim [a shearwall], the Patentability lies within the product and not the method.
.
Allowable Subject Matter
Claims 8-12 and 15-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Prior Art does not anticipate or make obvious the shearwall comprising an opening through the first and second side plates and central panel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635